UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7948


EUGENE ATKINS, II,

                Petitioner – Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00036-JPB-JES)


Submitted:   April 27, 2016                   Decided:   May 2, 2016


Before KING and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Eugene Atkins, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eugene Atkins, II, a federal prisoner, appeals the district

court’s   order   denying     relief   on    his   28   U.S.C.   § 2241    (2012)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, although we grant Atkins’ motion to proceed

in   forma   pauperis,   we   affirm   for    the   reasons      stated    by   the

district court.      Atkins v. O’Brien, No. 2:14-cv-00036-JPB-JES

(N.D. W. Va. Nov. 30, 2015).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                       2